      Case 2:20-cv-00048-MLCF-MBN Document 1 Filed 01/07/20 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

PAMELA FRADELLA AND                 *
SAM S. FRADELLA                     *                 CIVIL ACTION NO.
                        Plaintiffs, *
                                    *                 SECTION:
vs.                                 *
                                    *                 JUDGE:
DILLARD DEPARTMENT                  *
STORES, INC.                        *                 MAGISTRATE:
                        Defendant.  *
*************************************

                                      NOTICE OF REMOVAL

        TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF LOUISIANA.

        Pursuant to 28 U.S.C. §§ 1332, 1441(a), 1441(b) and 1446, and for the sole purpose of

removing this matter to the United States District Court for the Eastern District of Louisiana,

Defendant, Higbee LANCOMS, LP (incorrectly identified as Dillard Department Stores, Inc.

and/or Dillard’s), states that:

A. State Court Action

    1. On November 22, 2019, Plaintiffs, Pamela Fradella and Sam Fradella, filed a Petition for

Damages in the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, styled

Pamela Fradella and Sam S. Fradella versus Dillard Department Stores, Inc., Suit No. 801-709.

Dillard’s was served on December 9, 2019. Copies of the citation are not yet available from the

State Court.

    2. Pursuant to 28 U.S.C. § 1446(d), counsel for Higbee LANCOMS, LP is filing a copy of

this Notice in the 24th Judicial District Court for the Parish of Jefferson, Louisiana and is sending

a copy of the Notice to Plaintiffs’ counsel.
      Case 2:20-cv-00048-MLCF-MBN Document 1 Filed 01/07/20 Page 2 of 5



B. Diversity of Citizenship

   3. There is complete diversity of citizenship between Plaintiffs and Defendant.

   4. At the time Plaintiffs commenced this action, they were citizens of the State of Louisiana.

(Exhibit 1, Petition for Damages).

   5. Higbee LANCOMS, LP is a Delaware limited partnership. LANCOMS GP, LLC and

Higbee InvestCo, LLC are the partners.

           a. LANCOMS GP, LLC is a Delaware limited liability company. The sole member

               is The Higbee Company, LLC.

           b. Higbee InvestCo, LLC is a Delaware limited liability company. The sole member

               is The Higbee Company, LLC.

                   i. The Higbee Company, LLC is a Delaware limited liability company. The

                      sole member is Dillard International, LLC.

                  ii. Dillard International, LLC is a Nevada limited liability company. The sole

                      member is Construction Developers, LLC.

                  iii. Construction Developers, LLC is an Arkansas limited liability company.

                      The sole member is Dillard’s, Inc.

                  iv. Dillard’s, Inc. (formerly known as Dillard Department Stores, Inc.) is a

                      Delaware corporation with its principal place of business in Arkansas.

   6. A defendant has the right to remove a case to federal court if it involves a dispute

between completely diverse parties and the amount in controversy, excluding interest and costs,

exceeds $75,000. 28 U.S.C. § 1332. The defendant, as the removing party, has the burden of

establishing federal jurisdiction. Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999);

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).



                                                2
      Case 2:20-cv-00048-MLCF-MBN Document 1 Filed 01/07/20 Page 3 of 5



C. Amount in Controversy

   7. In their Petition for Damages, Plaintiffs allege that Pamela Fradella has “suffered almost

continuously with the debilitating effects of the injury.” Pamela Fradella alleges that she has

suffered post-traumatic stress disorder; panic disorder; agoraphobia; severe panic attacks; acute

stress disorder; nightmares; intrusive recollections; avoidance of contact with others; increased

anxiety; increased depression; cervical damage; lumbar damage; damage to her right and left

shoulders, arms, hands, and fingers; temporomandibular joint syndrome (“TMJ”); worsening

and/or aggravated pre-existing migraines; mental anguish, humiliation, and embarrassment; and

continued mental and physical pain requiring medical intervention. The Petition for Damages

alleges that Pamela Fradella is entitled to recover past, present, and future medical expenses;

past, present, and future physical and emotional pain and suffering; aggravation, inconvenience,

and loss of enjoyment of life; partial, permanent, or functional disability; loss of consortium; and

other unspecified damages. The Petition for Damages further alleges that Sam Fradella has

suffered damages including loss of consortium, loss of enjoyment of life, loss of services, and

other unspecified damages.

   8. Furthermore, the undersigned asked Plaintiffs’ counsel to stipulate that the amount in

controversy does not exceed $75,000, and that request was declined on December 13, 2019.

Accordingly, the amount in controversy is satisfied in this case.

D. Diversity Jurisdiction

   9. The Court has jurisdiction pursuant to 28 U.S.C. §1332 and this action may be removed

to this Court pursuant to 28 U.S.C. §1441, as it is a civil action in which Plaintiffs are residents

or citizens of the State of Louisiana and Defendant is not, and in which the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.



                                                 3
      Case 2:20-cv-00048-MLCF-MBN Document 1 Filed 01/07/20 Page 4 of 5



E. Timeliness of Notice of Removal

    10. The Defendant first received notice of this civil action through service of the Citation and

Petition for Damages on December 9, 2019. A copy of the service and citation are not yet

available. On December 13, 2019, Plaintiffs’ counsel declined to stipulate that the amount in

controversy does not exceeed $75,000. Removal of this action is, therefore, timely under 28

U.S.C. §1446(b).

F. Relief Requested

    11. The Defendant requests that the United States District Court for the Eastern District of

Louisiana assume jurisdiction over this action and issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial of this action.

G. Required Documents

    12. The Defendant is filing with this Notice of Removal the following:

            a. Civil Cover Sheet;

            b. A copy of Plaintiffs’ Petition for Damages, attached as Exhibit 1.

            c. A list of all attorneys, including their addresses, telephone numbers, and who they

                represent, attached as Exhibit 2.

            d. A copy of the state court record from the 24th Judicial District Court for the Parish

                of Jefferson, attached as Exhibit 3.

H. Notice of Filing

    13. The Defendant has given or is in the process of giving notice of the filing of this Notice

of Removal to the State Court and to Plaintiffs through their counsel of record.




                                                    4
      Case 2:20-cv-00048-MLCF-MBN Document 1 Filed 01/07/20 Page 5 of 5



   WHEREFORE, Higbee LANCOMS, LP respectfully requests that this Court remove this

action from the 24th Judicial District Court, Parish of Jefferson, State of Louisiana, to the United

States District Court for the Eastern District of Louisiana.

                                             Respectfully submitted,

                                               s/ Lambert J. Hassinger, Jr.

                                             Lambert J. Hassinger, Jr. (#21683)
                                             jhassinger@gallowaylawfirm.com
                                             Galloway, Johnson, Tompkins, Burr & Smith
                                             4040 One Shell Square
                                             701 Poydras Street
                                             New Orleans, Louisiana 70139
                                             Telephone: (504) 525-6802
                                             Facsimile: (504) 525-2456


                                 CERTIFICATE OF SERVICE

       I certify that a copy of the above and foregoing has been forwarded to all counsel of

record either by depositing same in the United States mail, properly addressed and postage

prepaid or via facsimile, this 7th of January, 2020.

                                               s/ Lambert J. Hassinger, Jr.
                                               ___________________________________
                                               Lambert J. Hassinger Jr.




                                                  5
